TUTTLE, Chief Judge, and HUTCHESON, WISDOM and BELL, Circuit Judges
(dissenting).
We respectfully dissent. The mandate from Congress that we decide diversity cases, Title 28 U S.C.A. § 1332; Meredith v. City of Winter Haven, 1943, 320 U.S. 228, 64 S.Ct. 7, 88 L.Ed. 9, makes plain our duty to decide these matters.
They are not the exceptional cases referred to in Meredith v. City of Winter Haven, supra, where a federal court may decline to act, nor do they fall in one of the classes of cases where the doctrine of abstention has been given application. Thompson v. Magnolia Petroleum Co., 1940, 309 U.S. 478, 60 S.Ct. 628, 84 L.Ed. 876; Railroad Commission of Texas v. Pullman Co., 1941, 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971; Burford v. Sun Oil Co., 1943, 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424; and Louisiana Power & Light Co. v. City of Thibodaux, 1959, 360 U.S. 25, 79 S.Ct. 1070, 3 L.Ed.2d 1058. And Texas, unlike Florida, has made no provision for the certification by federal courts of doubtful questions to its Supreme Court for resolution. Clay v. Sun Insurance Office, Ltd., 1960, 363 U.S. 207, 80 S.Ct. 1222, 4 L.Ed.2d 1170, on certification, 133 So.2d 735; Aldrich v. Aldrich, 375 U.S. 75, 84 S.Ct. 184, 11 L.Ed. 2d 141, and Green v. American Tobacco Company, 5 Cir., 1962, 304 F.2d 70, on certification, Fla., 154 So.2d 169. See generally 1 Barron & Holtzoff (Wright Ed.), § 64; Wright, Federal Courts (1963 Ed.), § 52; and 1 A Moore’s Federal Practice, pp. 2101-2124 and 3331-3332.
Being of this view, we would proceed to disposition on the merits; hence, this dissent.